MEMORANDUM OPINION

 Nos. 04-07-00552-CR & 04-07-00553-CR

John Eric GARCIA,
Appellant 

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2006-CR-2946 & 2006-CR-2947
Honorable Sid Harle, Judge Presiding

Opinion by:	Steven C. Hilbig, Justice

Sitting:	Karen Angelini, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	February 25, 2009

AFFIRMED
	John Eric Garcia was charged in separate indictments with the murder of Jonathan Sanchez 
and the aggravated assault of Gabriel Martinez. The causes were tried together to a jury, which found 
Garcia guilty of both offenses and assessed a life sentence on the murder charge and twenty years
on the aggravated assault. Garcia appeals the murder judgment in Appeal Number 04-07-00552-CR
and the aggravated assault judgment in Appeal Number 04-07-00553-CR. Garcia argues in each case
that the indictments failed to allege venue and the evidence is legally and factually insufficient to
support the judgment. We affirm both judgments.
Venue
	Garcia first argues the judgments are void because the indictments did not allege venue and
therefore failed to vest the trial court with jurisdiction to hear the matters.  We disagree.
	An indictment is required to "show that the place where the offense was committed is within
the jurisdiction of the court in which the indictment is presented." Tex. Code Crim. Proc. Ann. art.
21.02(5) (Vernon 1989).  Venue is pleaded sufficiently in a murder or aggravated assault case if the
indictment alleges the offense was committed in the county where the prosecution is maintained. 
See id. art. 13.17 (Vernon 2005); Nevarez v. State, 503 S.W.2d 767, 768-69 (Tex. Crim. App. 1974). 
	In these cases, the first paragraph of each indictment states: 
		IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS,
the Grand Jury of Bexar County, State of Texas, duly organized, empanelled and
sworn as such at the March term A.D., 2006, of the 399TH Judicial District Court of
said County, in said Court, at said term, do present in and to said Court that in the
County and State aforesaid, and anterior to the present of this indictment, and . . .

(emphasis added).  Each indictment continues with allegations of the date and elements of the
charged offense.  The phrase "in the County and State aforesaid" unmistakably refers to Bexar
County, Texas, where the grand jury was empanelled. The indictment the grand jury presented to the
court therefore effectively alleged that: in Bexar County, Texas, anterior to presentment and on or
about a certain date, Garcia committed all the elements of the offense. This was sufficient to allege
venue. See Loshe v. State, 387 S.W.2d 389, 390 (Tex. Crim. App. 1965); Owens v. State, 162 Tex.
Crim. 212, 283 S.W.2d 749, 754 (1955) (op. on reh'g).
Sufficiency of the Evidence
	The charges against Garcia arose out of a gang-related fight that took place on January 20,
2006, on St. James Street in San Antonio. The fight left Jonathan Sanchez dead and Gabriel Martinez
with a serious gunshot wound in his thigh. Garcia argues the evidence is both legally and factually
insufficient to prove he shot either man. 
Legal Sufficiency
	We review the evidence for legal sufficiency by looking at all of the evidence in the light
most favorable to the verdict to determine whether any rational trier of fact could have found the
essential elements of the offense beyond a reasonable doubt.  Prible v. State, 175 S.W.3d 724, 729-30 (Tex. Crim. App.), cert. denied, 546 U.S. 962 (2005). We resolve any inconsistencies in the
testimony in favor of the verdict.  Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).
	The State's theory was that the fight resulted from increasing tensions between Garcia and
the rival gang to which Martinez and Jonathan Sanchez belonged. About two weeks before the
shooting, Garcia and fellow gang member Jesse Wahl had a heated exchange with Martinez after
Martinez allegedly tried to run Garcia over with a car. Both Garcia and Martinez fired shots during
the confrontation and Garcia was angry about it. 
	The afternoon of January 20th, Wahl was with his friend Rudy Sanchez, who was upset  that
his common-law-wife, Peggy, had moved into a house on St. James Street.  Rudy suspected Martinez
and Jonathan Sanchez, who were friends of the people who lived at the St. James Street house, were
having sexual relations with Peggy. Rudy had called the house numerous times that day, trying to
speak to his wife. Finally, Jonathan got on the phone and exchanged inflammatory words with both
Rudy and Wahl. They reported the incident to Garcia.
	Garcia decided it was time to "squash a beef" and either he or an intermediary called
Jonathan Sanchez to arrange a fight to settle their differences.  It was agreed that Wahl and Rudy
would fight Jonathan Sanchez and Martinez that night. The fight was to take place in Garcia's
neighborhood and was to be with fists only. Garcia told Jonathan Sanchez to leave any guns at home. 
	Martinez and Jonathan Sanchez decided not to venture into the rival gang's neighborhood
alone and unarmed, and instead went to the house on St. James Street. When Jonathan Sanchez and
Martinez failed to show up for the fight, Garcia, his cousin, Wahl, Rudy Sanchez, Lee Ray Nuñez,
and at least three others drove in two cars to the house on St. James Street. When they arrived and
got out of their cars, Martinez and Jonathan Sanchez, who had been on the porch, hurried out to meet
them. A few people shook hands, but several fistfights soon broke out.  Martinez testified he began
fighting with Garcia's cousin and then several other people jumped on Martinez and knocked him
to the ground.  They continued to beat and kick him while he was on the ground.  At one point,
Martinez looked up and saw a hand with a gun pointed at him, heard a shot, and felt his lower body
go numb.  Martinez testified he did not see who was holding the gun, but he saw the person turn
away from him and walk to where Jonathan Sanchez was fighting. Martinez then heard another shot. 
	Wahl and Rudy Sanchez testified that after the fighting broke out, they and Lee Ray Nunez
were fighting with Jonathan Sanchez, and Garcia and his cousin were fighting Martinez. Wahl
testified he saw Garcia fall, then get up, walk to one of the cars, and then walk back to where
Garcia's cousin was fighting Martinez.  Wahl heard a gunshot, saw a "flame" out of the corner of
his eye, and saw Martinez fall to the ground.  According to Wahl, at the time he heard the first
gunshot, Rudy was still fighting with Jonathan Sanchez.  Rudy testified he was fighting Jonathan and
had fallen to the ground when he heard the first gunshot from the direction where Garcia and his
cousin were fighting with Martinez.  
	Wahl and Rudy testified they ran to the cars after the first shot, leaving Nunez fighting
Jonathan Sanchez. According to Wahl, when he arrived at the car, Rudy was already sitting in the
driver's seat.  Wahl looked back and saw Garcia walk to where Nunez was holding Jonathan
Sanchez and saw Garcia shoot Sanchez.  Rudy testified he was in the car when he saw Garcia walk
to where Jonathan Sanchez was fighting and saw a gun in Garcia's hand.  He heard a gunshot, but
did not see the actual shooting.  He further testified the only person he saw with a gun was Garcia.
After the second shot, everyone ran back to the cars and drove away leaving Martinez and Jonathan
Sanchez wounded on the ground.  Sanchez died before medical help arrived.
	Two of the State's witnesses, Romel Rayos and Jimmy Almendarez, testified about Garcia's
later statements about the shooting.  Rayos was a member of Garcia's gang, who was nevertheless
very close to Jonathan Sanchez and considered Martinez a friend.  Rayos went to Garcia's house
after getting off work on the night of January 20th. Rayos testified Garcia appeared to be "in shock"
and then he told Rayos he had shot Martinez.  Garcia visited Almendarez the morning after the St.
James Street shooting. Wahl and Almendarez's brother-in-law were also present. Almendarez
testified Garcia talked about what happened the night before, saying he had "blasted" Martinez and
Jonathan Sanchez and felt bad about it. Garcia told them all not to say anything about it or
"something would happen." 
	Rayos and Almendarez also testified about a shooting incident that occurred in front of
Garcia's house on January 14th, approximately one week before the St. James Street shooting. Rayos
testified Garcia was upset that night because his younger sister was late coming home.  When she
finally arrived in a vehicle driven by a male friend, Garcia went outside, gun in hand, to confront the
driver about the late hour.  The driver began firing at Garcia and hit Garcia's cousin in the leg.
Garcia returned fire, and Rayos estimated Garcia fired seven or eight times.  After the car drove off,
Garcia gave Rayos the gun and told him to "stash it." Rayos identified State's Exhibit 20 as a
photograph of Garcia holding a .45 caliber pistol.  Rayos testified the weapon in the picture was
Garcia's gun and was the gun Garcia gave him to hide after the January 14th shooting.  Almendarez
testified he heard "a lot" gunfire coming from the direction of Garcia's house that night and saw a
car speeding away from the house. Garcia later told him the people in the car started shooting and
that he shot back at the car. Almendarez testified Garcia carried a .45 caliber pistol. 
	The Bexar County medical examiner testified Jonathan Sanchez died from a single gunshot
wound to the chest that pierced the heart and a lung. The State's firearm's examiner, Edard Love,
testified the bullet recovered from Sanchez's body was .45 caliber.  Based on the markings on the
spent slug, Love determined it was fired from a weapon manufactured by one of three companies -
Llama, Ruger, or Tanfoglio.  Love identified the weapon in State's Exhibit 20 as a pistol
manufactured by Tanfoglio. One shell casing was recovered at the St. James Street shooting scene,
which Love identified as a .45 caliber casing.
	Love also examined eight shell casings collected by police in front of Garcia's house on
January 14th, and compared them to the .45 casing found on St. James Street.  Love concluded all
eight .45 caliber casings found at Garcia's home were fired from the same weapon. He further
concluded the casing found at St. James Street was fired from the same weapon that fired the casings
found at Garcia's home.
	Garcia contends the evidence is legally insufficient because nobody witnessed Garcia assault
Martinez and the eyewitness testimony that he shot Jonathan was unreliable. The State's witnesses
testified that immediately before Martinez was shot, Garcia went to the car and then walked to where
Martinez was fighting. Immediately after Martinez was shot, both Wahl and Rudy Sanchez saw
Garcia, with a gun in his hand, walk to Jonathan Sanchez.  Wahl saw Garcia shoot Jonathan
Sanchez, and it is reasonable to conclude from Martinez's testimony that Martinez was shot by the
same person who shot Jonathan. Garcia told both Rayos and Almendarez he was the shooter. Further,
the State presented evidence linking the bullet that killed Jonathan Sanchez to Garcia's gun. The jury
was free to believe any part of these witnesses's testimony and to draw reasonable inferences from
the evidence. A rational trier of fact could have concluded from the State's evidence that Garcia
murdered Jonathan Sanchez and committed aggravated assault on Martinez.  Accordingly, the
evidence is legally sufficient to support the judgments. 
Factual Sufficiency
	In a challenge to the factual sufficiency of the evidence, we look at the evidence in a neutral
light, giving almost complete deference to the jury's determinations of credibility. Lancon v. State,
253 S.W.3d 699, 705 (Tex. Crim. App. 2008).  We reverse only if the evidence supporting the
verdict is so weak that the verdict seems clearly wrong and manifestly unjust or if the evidence
supporting the verdict is outweighed by the great weight and preponderance of the evidence. Watson
v. State, 204 S.W.3d 404, 414-15 (Tex. Crim. App. 2006).
	In his challenge to the factual sufficiency of the evidence, Garcia points out multiple
inconsistencies in the testimony about who initiated the fight, why they were fighting, and who rode
in which vehicle to and from St. James Street. He contends Wahl's eyewitness testimony is
unreliable because Wahl admitted lying during his first interview with police and because Wahl
himself had a motive for retaliating against the other gang. Garcia challenged the State's ballistic
evidence with his sister's and cousin's testimony that Garcia did not have a gun or shoot a weapon
during the shooting at Garcia's house on January 14.
	Garcia also relies heavily on the testimony of Ronald Robinson, who lived down the block
from where the St. James Street shooting occurred. Robinson, who was in prison at the time of trial,
testified he saw two cars, a white one and a dark one, pull up to the house and seven or eight guys
jump out and start fighting with two men at the house. He testified that all the men but one got back
into the cars before the shooting started. The one who remained then shot the two victims and left
in the dark car.  Because the other witnesses consistently testified Garcia left the scene in the white
car, Garcia contends the evidence establishes he could not have been the shooter.  However,
Robinson conceded he saw the events from at least four houses away, it was dark, and there were
no lights. Moreover, his testimony that everyone except the shooter had returned to the cars before
the shooting started is contradicted by all the participants who testified.
	Finally, Garcia argues "the great weight and preponderance of the evidence pointed to Rudy"
as the person who shot Martinez and Jonathan. There was substantial evidence that Rudy Sanchez
was extremely upset about his wife living at the house on St. James Street. Martinez testified Rudy
called the house on the day of the shooting, saying he was coming over to kill Martinez and Sanchez. 
A San Antonio police detective who spoke to Martinez in the ambulance just after the shooting asked
Martinez if Rudy Sanchez shot him. The detective testified Martinez, who was in a great deal of pain
at the time, gave what the detective interpreted as a positive response. Samuel Mendoza, who lived
at the St. James Street house and spoke to Martinez immediately after the shooting, also told police
Martinez said Rudy shot him. At trial, however, Mendoza clarified that he asked Martinez what
happened and Martinez responded, "Rudy and the WD something, or W - that other gang." 
Martinez testified he did not remember telling anyone that Rudy shot him. Martinez later picked
Rudy out of a photo lineup, telling the police he recognized Rudy as a person who was present at the
fight, but not as the shooter. 
	It was the jury's responsibility to resolve the conflicts in the evidence and weigh the
credibility choices.  We must afford "afford almost complete deference to a jury's decision when that
decision is based upon an evaluation of credibility." Lancon, 253 S.W.3d at 705.  Here, the jury
resolved those issues in favor of the State's theory that Garcia, not Rudy Sanchez, was the shooter.
Giving deference to the jury's resolution of the credibility issues,  the State's evidence that Garcia
shot Gabriel Martinez and Jonathan Sanchez is not greatly outweighed by evidence to the contrary.
Nor was the evidence so weak that the verdict is clearly wrong and manifestly unjust.  
	We therefore affirm the judgments of the trial court. 

							Steven C. Hilbig, Justice

Do Not Publish